       Case 3:20-cv-00243-MMD-WGC Document 62 Filed 05/11/20 Page 1 of 5



 1   CHRISTOPHER J. HICKS
     Washoe County District Attorney
 2   HERBERT B. KAPLAN
     Deputy District Attorney
 3   Nevada State Bar Number 7395
     1 So. Sierra St.
 4   Reno, NV 89501
     hkaplan@da.washoecounty.us
 5   (775) 337-5700

 6   ATTORNEYS FOR DEANNA SPIKULA,
     WASHOE COUNTY REGISTRAR OF VOTERS
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10                                                   ***
11   STANLEY WILLIAM PAHER, TERRESA
     MONROE-HAMILTON, AND GARRY
12   HAMILTON,                                              Case No. 3:20-CV-00243-MMD-WGC
13                    Plaintiffs,
                                                            WASHOE COUNTY REGISTRAR OF
14             vs.                                          VOTERS’ MOTION TO DISMISS
                                                            COMPLAINT
15   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
16   DEANNA SPIKULA, in her official capacity
     as Registrar of Voters for Washoe County,
17
                      Defendants.
18

19

20             COMES NOW Defendant, Washoe County Registrar of Voters, Deanna Spikula, by and

21   through her attorney of record, Christopher J. Hicks, Washoe County District Attorney, and

22   Herbert B. Kaplan, Washoe County Deputy District Attorney, and hereby move to dismiss the

23   complaint (ECF #1) filed in this action.

24             This Motion is brought pursuant to the Federal Rules of Civil Procedure and is based on

25   the following Memorandum of Points and Authorities, and all the pleadings and papers on file

26   herein.




                                                      -1-
          Case 3:20-cv-00243-MMD-WGC Document 62 Filed 05/11/20 Page 2 of 5



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       ANALYSIS AND DISCUSSION

 3            A.     Procedural Background

 4            Plaintiffs filed a Complaint (ECF #1) asserting that the all-mail primary election

 5   scheduled for June 9, 2020, is invalid. Plaintiffs simultaneously filed a motion for preliminary

 6   injunction (ECF #2) in an attempt to prevent the Nevada Secretary of State and the Washoe

 7   County Registrar of Voters from conducting the June 9, 2020, Nevada state and federal primary

 8   election from proceeding under the “all-mail election” plan.

 9            In the Complaint, Plaintiffs pray for the following relief:

10                   1. Declare that the Plan violates the right to vote the First and Fourteenth
              Amendments of the U.S. Constitution and Nev. Const. art 2, § 1. Article 1, §§ 8 and 9 of
11            the Nevada Constitution and strips safeguards against fraudulent votes that dilute legal
              votes;
12                   2. Declare that the Plan violates the right to vote under the First and Fourteenth
              Amendments of the U.S. Constitution, as well as Article 2, § 1 of the Nevada
13            Constitution, because the Secretary and County Administrators’ Plan overrules and
              replaces the legislator’s chosen manner of elections;
14                   3. Declare that the Plan violates the right to vote under the Purcell Principle;
                     4. Declare that the Plan violates Article I, § 4 , cl. 1 of the U.S. Constitution;
15                   5. Declare that the Plan violates the Voters’ right to a republican form of
              government under Article IV, § 4 of the U.S. Constitution;
16                   6. Preliminarily and permanently enjoin the Secretary and County Administrators
              from conducting the Plan in violation of the Voters’ right to vote;
17                   7. Preliminarily and permanently enjoin the Secretary and County Administrators
              to implement the primary election in the manner the Nevada Legislature prescribed.
18

19   Complaint at pp. 12-13.

20            Plaintiffs also filed a motion to consolidate hearing on motion for preliminary injunction

21   with hearing on the merits. (ECF # 4) This Court granted that motion noting that “consolidation

22   will result in an expedited resolution of the case.” Minute Order (ECF #36).

23            The consolidated hearing was conducted on April 29, 2020. By way of the Order entered

24   on April 30, 2020, the Court specifically denied the motion for preliminary injunction. (ECF

25   #57) However, despite the fact that the hearing on the preliminary injunction was consolidated

26   with the hearing on the merits, the Court noted in its Order that “at the Hearing the Court




                                                       -2-
          Case 3:20-cv-00243-MMD-WGC Document 62 Filed 05/11/20 Page 3 of 5



 1   determined that a resolution on the merits of the case should be deferred given the Secretary’s

 2   position as to her right to assert Eleventh Amendment immunity. Such a deferral would not

 3   affect the parties’ ability to seek interlocutory appeal.” Order (ECF #57) at p. 6, n. 4.

 4              As a result, the complaint/merits technically has not been addressed despite the April 30,

 5   2020 Order, which addressed the merits,1 but deferred resolving the merits to afford the SOS to

 6   assert Eleventh Amendment immunity, if the SOS chose to do so.

 7              B.        Standard for Motion to Dismiss

 8              Federal Rule of Civil Procedure 12(b)(6) mandates that a court dismiss a cause of action

 9   that fails to state a claim upon which relief can be granted. A motion to dismiss under FRCP

10   12(b)(6) tests the complaint’s sufficiency. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578

11   (9th Cir. 1983). When considering a motion to dismiss, dismissal is appropriate only when the

12   complaint does not give the defendant fair notice of a legally cognizable claim and the grounds

13   on which it rests. Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of a

14   cause of action with conclusory allegations is not sufficient, a plaintiff must plead facts showing

15   that a violation is plausible, not just possible. Ashcroft v. Iqbal, 566 U.S. 662 (2009)(citations

16   omitted). In considering whether the complaint is sufficient to state a claim, the court will take

17   all material allegations as true and construe them in the light most favorable to the plaintiff. NL

18   Indus. Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). The court, however, is not required to

19   accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

20   unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

21   //

22   //

23   //

24

25   1
         The Court specifically found that “Plaintiffs fail to establish the merits of each claim.” Order (ECF #57) at p. 10, l.

26   14.




                                                                  -3-
       Case 3:20-cv-00243-MMD-WGC Document 62 Filed 05/11/20 Page 4 of 5



 1          C.      Court Has Already Found Plaintiffs Fail on the Merits

 2          As set forth herein, the Court has already found that the Plaintiffs failed to establish the

 3   merits of each claim. To date, the SOS has not filed anything asserting Eleventh Amendment

 4   immunity. The Complaint must be dismissed based on the Court’s prior findings.

 5   II.    CONCLUSION

 6          For the reasons set forth herein, Ms. Spikula urges the Court to dismiss this case, and

 7   grant such grant such other relief as it deems appropriate in the premises.

 8          Dated this 11th day of May, 2020.

 9                                                 CHRISTOPHER J. HICKS
                                                   District Attorney
10
                                                   By      /s/ Herbert B. Kaplan
11                                                      HERBERT B. KAPLAN
                                                        Deputy District Attorney
12                                                      One South Sierra St.
                                                        Reno, NV 89501
13                                                      hkaplan@da.washoecounty.us

14                                                 ATTORNEYS FOR WASHOE COUNTY
                                                   REGISTRAR OF VOTERS, DEANNA SPIKULA
15

16

17

18

19

20

21

22

23

24

25

26




                                                     -4-
      Case 3:20-cv-00243-MMD-WGC Document 62 Filed 05/11/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to FRCP 5(b), I certify that on this date, the foregoing was electronically filed

 3   with the Federal District Court by using the ECF System. Electronic service of the foregoing

 4   document shall be made in accordance with the Master Service List as follows:

 5   James Bopp, Jr., Esq.

 6   Danie Bravo, Esq.

 7   Henry James Brewster, Esq.
 8   Richard E. Coleson Esq.
 9   Courtney Anne Elgart, Esq.
10   Marc Erik Elias, Esq.
11   Jonathan Hawley, Esq.
12   Abha Khanna, Esq.
13   Amanda L. Narog, Esq.
14   Craig A. Newby, Esq.
15   David C. O’Mara, Esq.
16   Bradley Scott Schrager, Esq.
17   Corrine L. Youngs, Esq.
18   Gregory Louis Zuning, Esq
19
            Dated this 11th day of May, 2020.
20

21                                                         /s/ M. Coin
                                                           M. Coin
22

23

24

25

26




                                                     -5-
